Carley, Justice.
Appellant-plaintiff brought suit, seeking an order compelling appellee-defendants to allow him to inspect and copy certain records pursuant to OCGA § 50-18-70 et seq. After appellees had answered, appellant moved for summary judgment. In support of his motion, appellant submitted two affidavits wherein he admitted receipt of some of the records which he had requested. Appellees did not respond to appellant’s motion and the trial court made no ruling thereon. Instead, the trial court entered an order which, in effect, dismissed the entire action as having been mooted by appellant’s receipt of the records which he sought. See, e.g., Whitehead v. Lavoie, 176 Ga. App. 666 (337 SE2d 357) (1985). Appellant appeals from that order.
As appellees concede and the record demonstrates, there is no evidence to authorize a finding that appellant had been provided with all the records that he had requested. Accordingly, the trial court’s order dismissing the action as moot must be reversed.

Judgment reversed.


All the Justices concur.